Citation Nr: 1009578	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-34 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from August 1952 to August 
1956, and from September 1956 to September 1972, when the 
Veteran retired with more than 20 years of active service.  
The Veteran died in August 2005.  The Appellant is the 
Veteran's surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

The Appellant contends that the Veteran's death is related to 
his many years of active service, including his exposure to 
herbicides in Vietnam.  The Board attempted to obtain medical 
opinion as to the contentions raised by the Appellant, but 
the medical specialist determined that the evidence of record 
was insufficient to provide a basis for rending an opinion.  
Additional factual development is required.  

The Board notes that the Appellant provided a statement in 
2006 indicating that she had no additional information.  The 
Appellant must be advised that VA will only be able to 
develop further medical opinion if the Appellant identifies 
the providers and facilities at which the Veteran was treated 
and authorizes VA to obtain identified records.  

The Veteran's death certificate states that the Veteran was 
at "Parrish Medical Center" when he died.  No treatment 
records for "Parrish Medical Center" are of record.  After 
the Appellant provides an address for this facility, and 
information as to whether the Veteran was treated at this 
facility prior to the hospitalization during which he died, 
the records should be obtained.  

The claims file reflects that the Veteran was treated at the 
"HealthNet" practice "for a number of years."  Only a few 
pages of records have been submitted by that practice.  The 
Veteran's complete records from that practice should be 
sought.  

The record establishes that the Veteran was not treated by VA 
for his cardiac disease, leukemia, or hepatic failure.  The 
Appellant should identify the physicians who treated the 
Veteran for each of these disorders and the facilities at 
which diagnosis, treatment, procedures, or hospitalization 
was provided.  

Accordingly, the case is REMANDED for the following action:

1.  The Appellant should be asked to provide 
an address for "Parrish Medical Center."  
The Appellant should authorize VA to obtain 
records from "Parrish Medical Center" and 
from HealthNet, PO Box 6446, Titusville, FL.  

2.  The RO should afford the Appellant an 
opportunity to identify the physicians who 
treated the Veteran for cardiac disease, 
leukemia, hepatic failure, or other medical 
disorders, and to identify each of the non-VA 
facilities which provided inpatient or 
outpatient treatment of any medical disorder 
which the Appellant contends caused or 
contributed to the Veteran's death.  The 
Appellant should be asked to authorize VA to 
obtain the identified records.  The 
Appellant's response should be documented in 
writing and associated with the claims files.  

The Appellant should be asked whether the 
Veteran received disability benefits from any 
state or federal benefits system, such as the 
Social Security Administration (SSA), and 
records should be sought from any identified 
entity.  

The Appellant should be asked to provide the 
Veteran's post-service employment history.  

3.  After completion of the development 
directed above, the claims file should be 
reviewed to determine whether any other 
development is required. 

4.  After all directed development has been 
conducted and the records associated with the 
claims files, if additional clinical evidence 
has been obtained, request review of the 
claims file(s).  Ask the reviewer to address 
the following questions:

Did the Veteran have ischemic heart disease?  
If so, is it at least as likely as not (a 50 
percent probability or greater) that the 
ischemic heart disease caused or contributed 
to his death?

Did the Veteran have either chronic 
lymphocytic leukemia and or B cell leukemia?  
If so, is it at least as likely as not (a 50 
percent probability or greater) that chronic 
lymphocytic leukemia and or B cell leukemia 
caused or contributed to his death?

If the Veteran's leukemia was of a variety 
other than either chronic lymphocytic leukemia 
and/or B cell leukemia, please offer an 
opinion regarding the likelihood that his 
leukemia was related to herbicide exposure in 
service.  Please indicate whether it is at 
least as likely as not (a 50 percent 
probability, or greater)) that the Veteran's 
leukemia was related to herbicide exposure in 
service.  If so, is it at least as likely as 
not (a 50 percent probability or greater) that 
the particular form of leukemia caused or 
contributed to his death?
The rationale for all opinions expressed 
should be provided in a legible report.  

5.  Thereafter, the claim on appeal 
adjudication should be completed.  If such 
action does not resolve the appeal, a 
supplemental statement of the case should be 
issued to the Appellant and her 
representative.  An appropriate period of time 
should be allowed for response. 

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


